                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


     ANTONIUS JONES                                                     CIVIL ACTION

     VERSUS

     DARRYL VANNOY ET AL.                                      NO.: 16-00346-BAJ-EWD



                                    RULING AND ORDER
I.      INTRODUCTION

           Before the Court 1s the United States Magistrate Judge's Report and

 Recommendation (Doc. 14) pursuant to 28 U.S.C. § 636(b)(l). The Report and

     Recommendation addresses the Petition for Writ of Habeas Corpus (Doc. 1).

     Petitioner challenges his conviction for second-degree murder and armed robbery in

 the Nineteenth Judicial District Court. (Doc. 14 at p. 3). The Magistrate Judge

     recommends that the Petition be denied. (Id. at p. 17).

           The Report and Recommendation notified the parties that, pursuant to

     28 U.S.C. § 636(b)(l), they had fourteen days from the date they received the Report

 and Recommendation to file written objections to the proposed findings of fact,

 conclusions of law, and recommendations therein. (Doc. 14 at p. 1). Petitioner filed

     objections into the record. (Doc. 18).

           Petitioner's objections to the Report and Recommendation are difficult to

 understand; however, the Court gleans that Petitioner's primary complaint is that

     the Magistrate Judge failed to consider the "State impediment" that accounts for



                                               1
